IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            )
 STATE OF WASHINGTON,                       )          No. 75412-2-1             f"..,
                                            )

                      Respondent,                     DIVISION ONE             ....., ,›:,.,....,
                                                                                 ---"'"
                                            )                                         —I—:
                                                                               c..... m
                                                                               =
                                            )
              V.
                                            )

 CHASE M. BRELAND,                          )          UNPUBLISHED
                                                                                  --r-
                                            )                              (79 ii5 cr.
                      Appellant.            )         FILED: July 24, 2017 4:-
                                                                            ...:- ::•-r,.
                                            )


       Cox, J. — Chase Breland appeals the revocation of the special sex

offender sentencing alternative(SSODA)of his suspended sentence. The trial

court revoked this SSODA because Breland violated its conditions. Because the

trial court did not abuse its discretion in revoking this SSODA, we affirm.

      The State charged Breland, then 17 years old, with two counts of first

degree child molestation and one count of first degree child rape. Breland

pleaded guilty as charged. The sentencing court granted his request for a

SSODA over the State's objection. The court ordered 90 months of confinement

with 24 months suspended so Breland could obtain sexual offender treatment.

       The trial court also imposed over 18 conditions of release. The court

warned him that he would go back into custody for any violation of the SSODA

conditions.

       Thereafter, Breland's probation counselor reported that he had violated

the conditions. At the SSODA revocation hearing, Breland admitted to these
No. 75412-2-1/2


violations. His counselor and the State requested that the court revoke the

SSODA. The trial court granted the request and imposed the suspended

sentence.

      Breland appeals.

                             SSODA REVOCATION

      Breland argues that the trial court abused its discretion by revoking the

SSODA. We disagree.

      When sentencing a juvenile offender, the trial court may suspend the

juvenile's disposition and impose a SSODA.1 A SSODA places the offender on

community supervision and generally includes a number of conditions.2 The

court may revoke the suspension and execute the disposition if the offender

violates any of the SSODA conditions.3

      We review for abuse of discretion a trial court's revocation of a SSODA.4

      Here, the trial imposed over 18 conditions of release. Some of the

conditions prohibited Breland's use of non-prescribed drugs and required his

regular attendance at school "with no unexcused absences,[tardiness], or

behavior referrals." Breland also had to attend, and participate in, a treatment

program and could not leave his home without his mother's express permission.


        RCW 13.40.160(3); RCW 13.40.162(1); State v. T.E.C., 122 Wash. App. 9,
25, 92 P.3d 263(2004).

      2 State   v. Hayden, 72 Wash. App. 27, 30, 863 P.2d 129 (1993).

      3 Id.


      4 T.E.C., 122 Wn. App. at 25.




                                         2
No. 75412-2-1/3


       Breland admitted to violating these SSODA conditions. Specifically,

Breland tested positive for non-prescription drugs on two separate occasions and

failed to attend a treatment appointment. He was also suspended from school,

had several unexcused absences from class, and left home one evening without

his mother's permission.

       At the revocation hearing, Breland acknowledged his failure to satisfy the

conditions, stating "I obviously haven't been following the stipulations. . . like I

should ... ."

       Further, the record shows that Breland failed to satisfy the trial court's

conditions of release, imposed prior to its grant of the SSODA. In the previous

year, the trial court released Breland from custody, on his mother's recognizance,

and approved a "24/7" supervision plan. The court imposed several release

conditions, including Breland's regular attendance in school.

       Breland violated these conditions, but the trial court did not then remand

him to custody. The court warned Breland about the consequences of future

violations. After Breland violated his release conditions again, the court

remanded Breland into custody.

       The trial court released Breland from custody a few weeks later and re-

imposed the prior conditions. The court warned Breland, again, about the

consequences of future violations.

       Based on Breland's failure to satisfy the SSODA conditions, along with the

conditions of release, the trial court did not abuse its discretion by revoking

Breland's SSODA.



                                           3
No. 75412-2-1/4


       Breland argues that the trial court abused its discretion because the

SSODA conditions "contemplate some missteps by the juvenile." He also argues

that the trial court revoked the SSODA before he had "a full opportunity to

engage in treatment." Thus, he argues that the trial court failed to meet the goals

of the Juvenile Justice Act (JJA).

       These arguments are unpersuasive. They avoid the obvious: that he

violated the express conditions for his SSODA. Whether this meets the goals of

the JJA is irrelevant.

       In any event, one of the goals of the JJA is the legislature's intent "that

youth . .. be held accountable for their offenses."5 What the trial court did in this

case holds him accountable for his offenses by revoking the SSODA following his

failures to comply with the conditions for imposing that alternative.

       We affirm the order revoking the SSODA.
                                                                e77( S:



WE CONCUR:




       5 RCW   13.40.010(2).

                                          4